IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-84,028-01


                      EX PARTE WALTER EUGENE DAVIS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W08-00678-U(A) IN THE 291ST DISTRICT COURT
                             FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to forty years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Davis v. State, No. 05-08-00961-CR (Tex. App.—Dallas Jan. 28, 2010).

        Applicant contends, among other things, that trial and appellate counsel rendered ineffective

assistance. On April 22, 2015, the trial court signed a timely order designating issues, but before the
                                                                                                       2

trial court could complete its fact finding, the District Clerk forwarded this application. See TEX . R.

APP . P. 73.4(b)(5). We remand this application so the trial court can complete its fact finding.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial and appellate counsel to respond to Applicant’s claims of ineffective assistance of

counsel. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        Applicant appears to be represented by counsel. If he is not and the trial court elects to hold

a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall appoint an attorney to represent him at the hearing.

TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether counsel’s

conduct was deficient and Applicant was prejudiced. The trial court shall also make any other

findings of fact and conclusions of law that it deems relevant and appropriate to the disposition of

Applicant’s claims for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall
                               3

be obtained from this Court.

Filed: November 4, 2015
Do not publish